           Case 4:16-cr-40025-TSH Document 178 Filed 11/05/18 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                                )
                                                        )
               v.                                       )
                                                        )     Docket No. 16-CR-40025-TSH
(1)     IVAN CRUZ-RIVERA and                            )
(2)     CARLOS JIMENEZ                                  )
                                                        )
                       Defendants.                      )
                                                )

      UNITED STATES’ MOTION IN LIMINE CONCERNING THE ADMISSIBILITY OF
             RULE 5 DOCUMENTS BEARING DEFENDANT’S SIGNATURE

        The United States, through United States Attorney Andrew E. Lelling and Assistant

United States Attorneys Michelle L. Dineen Jerrett and William F. Abely, hereby

respectfully requests that the enclosed documents from the docket in this case (hereafter, the

“Rule 5 Documents”) be admitted as evidence at trial.

        As support for this motion, the United States submits that each of the Rule 5

Documents bear the signature of Defendant Ivan Cruz-Rivera, and that the United States

intends to introduce another document at trial (a receipt) that also appears to bear his

signature. Pursuant to 28 U.S.C. § 1731, the “admitted or proved handwriting of any

person shall be admissible for purposes of comparison, to determine the genuineness of

other handwriting attributed to such person.” Because the Rule 5 Documents bear the

proven signature of this Defendant, they are thus admissible for purposes of comparison.

See also United States v. Keene, 341 F.3d 78, 84 (1st Cir. 2003) (the trier of fact is entitled

to make a comparison between proven handwriting and other handwriting).

        As further support for this motion, the United States notes that the Rule 5 Documents

have been redacted to remove any potentially prejudicial information.


                                                    1
           Case 4:16-cr-40025-TSH Document 178 Filed 11/05/18 Page 2 of 2



        For the foregoing reasons, the United States respectfully submits that the enclosed Rule 5

Documents should be admitted into evidence at trial.

                                                       Respectfully submitted,

                                                       ANDREW E. LELLING
                                                       United States Attorney

                                             By:       /s/ William F. Abely
                                                       MICHELLE L. DINEEN JERRETT
                                                       WILLIAM F. ABELY
                                                       Assistant U.S. Attorneys
                                                       United States Attorney’s Office
                                                       District of Massachusetts
                                                       Donohue Federal Building
                                                       595 Main Street
                                                       Worcester, Massachusetts 01608
                                                       William.Abely@usdoj.gov

Date:   November 5, 2018


                                   CERTIFICATE OF SERVICE

       This is to certify that I have served counsel of record for the Defendants a copy of the
foregoing document by ECF.

                                             /s/ William F. Abely
                                             WILLIAM F. ABELY
                                             Assistant U.S. Attorney
Dated: November 5, 2018

                                    RULE 7.1 CERTIFICATION

       This is to certify that counsel to the United States has conferred with opposing counsel and
have attempted in good faith to resolve or narrow the issue.

                                             /s/ William F. Abely
                                             WILLIAM F. ABELY
                                             Assistant U.S. Attorney
Dated: November 5, 2018




                                                   2
